MINISTERIO POLA Y MIND
DPDM - DGm

ans

Números

FOLIO;

MINISTERIO DE ENERGIA Y MINAS

Letras

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Mineria, Ing. Edmundo de la Vega Muñoz, identificado con
Documento de Identidad Nacional N” 08208227, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará
el ESTADO), y de la otra parte la empresa ALTURAS MINERALS S.A. identificado con R.U.C.
N” 20508100206, con domicilio en Manuel de Falla N” 297, piso 5, San Borja, Lima 41,
representada por el Dr. Luis Miguel Cardozo Goytozolo, identificado con Documento de
Identidad Nacional N” 08802891, según poder inscrito en la Partida N* 11629665 de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
384-2006-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 6 de agosto de 2006,
que designa al Ing. Edmundo de la Vega Muñoz como Director General de Mineria y la
Resolución Ministerial N” 602-2006-MEM/DM, publicada en el diario antes mencionado con
fecha 21 de diciembre de 2006, que aprueba la lista de bienes y servicios materia del presente
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 39 de enero de 2007.

ELTNVERSIONISTA

Ñ
ALTURAS MINERALS SA
MIGUELGARDOZO OY

a =
¡ MINISTERIO OF CFRAGIA Y MINAS
DPDM - DGM |

|

r 1

2u :

FOLIO: 4

Números

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Mineria
del Ministerio de Energia y Minas, Ing. Edmundo de la Vega Muñoz, identificado con
Documento de Identidad Nacional N* 08208227, autorizado por el artículo 13* del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N? 082-2002-EF, a quien en adelante se
le denominará "EL ESTADO”; y,

(ii) ALTURAS MINERALS S.A. identificada con R.U.C. N* 20508100206, con domicilio
en Manuel de Falla N* 297, piso 5, San Borja, Lima 41, representada por el Dr. Luis Miguel
Cardozo Goytozolo, identificado con Documento de Identidad Nacional N” 08802891, según
poder inscrito en la Partida N” 11629665 de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará "EL INVERSIONISTA",

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo !!l.

1.2, Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N” 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-EM,
se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 29 de septiembre de 2006 la suscripción del
Contrato de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
MINISTERIO 97 cima
DPDM - DGM

210

Números

MINISTERIO DE ENERGIA Y MINAS

Letras

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 1'197,900.00 (Un millón ciento noventa y siete mil
novecientos y 00/100 Dólares Americanos), en un plazo de seis (6) meses contado a partir del
mes de enero hasta junio de 2007.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
( aprobada por Resolución Ministerial N* 602-2006-MEM/DM, publicada en el Diario Oficial El
Peruano el 21 de diciembre de 2006, la misma que como Anexo |! forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.
MINISTERIO DE ENERGIA Y MINAS

MINISTERIO M; , Fama Y
DPDM - DGM

211

Numeros

Letras

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) dias contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto
en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que la sustituyan o
modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) dias
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los de 39 días del mes de enero de dos mil siete.

EL INVERSIONISTA
ALTURAS MINERALS SA

MIGUEL CARDOZO GOYTIZ:

Pirncton Genera) de Minerta

ana e mas]

STERIO

DPDM

DGM

Números

[008 2657

000 187

EN ]

(sqe7 ajesoyoadsu| 9 SV) SODIO SISIRUY 7

S9|B119)2/y-Sensany SOMUZ *SAJA|Y

(A8AINS di + Bey) eorsijoa9 upidadsold 'f

SPUEA SAUO/DEIUNLWODAS | 1
ojuaweduleo eled sajeuajey ap ayodsues] H

oj9aÁ0J4 [euosiag ap ayodsueJ] '9)
pXp - € SO[N9IYAA Ja|IMby “y

E

(1783

"vOIDeJnejsay Á sosedoy eJed JoJ981] 3|

000'01
[ze]
[ses]
[ez]

E
$

003"

Ea

LA

000'S¿Z 000'SZ (wWO00S'Z) LUNUBWeIg UOIDRIOJIS 4 BP SOLDIMAS “4
006'6 "so9yesBodo | -0J8y SODIAAS “3|
000 “eyesbodo| ap oras “q

"SO/eJUaIquIy SOIPNIS3 SONO “Q
"seuoypny Á sajeinadsy solpnis3 *9|
“(GuLayeo) uOreJUSWIy ap soras “8

“ouawedweo ojÁ oyuawelo¡y ap soroias “y|
"UQI9BIOJdX3 E] L SOPEINDUA SOJHAJIS SOMO “E

“(soJa1senyy) eonumbosg ap sonas “9
“ugisiuadns Á eLo Ímsuoo ap Soras “g
"o98k0)4 eJ6oj09 ap sorimas “y!
*e19uy U9!DeJo¡dx3 esed seuoioeladg ap soroinJas “z

*sordo9s09/9)53 O/Á SOIJODSOJMN “Y
"919 "seJe9Sejy 'pepunbas sopezjeo "9
"ses0y eq 'Beyy-sonewoyoads3 “unasuj *g

"9J9'S AO 'UP/EBaAEN SOJUALNsu] “y

(soueououy sesejog uz)
2002 OINNF Y OY3N3 30

NOIOVYO1dX3 N3 SINOISYJANI 30 VAVADONOYI
"VS SIVY3NIAN SVUNITV

LoN Oxauy
É

ANEXO II

Y NORMAS LEGALES

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
la devolución del IGV e Impuesto de
Promoción Municipal a favor de la
empresa Alturas Minerals S.A. durante
la fase de exploración |

RESOLUCIÓN MINISTERIAL
N* 602-2006-MEM/DM

Lima, 15 de diciembre de 2006 |
CONSIDERANDO: |

Que, mediante Decreto Supremo N? 082-2002-EF se
aprobó el R nto de la N* 27623, modificada por
la Lay N* 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración,

Que, el inciso c) del articulo 6* del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio
de Energía y Minas, previa opinión favorable del Ministerio
de Economia y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal,

Que, la empresa Alturas Minerals SA. solicitó al
Ministerio de Energía y Minas la suscripción de un Contrato
de Inversión en Exploración, adjuntado la lista de bienes
y servicios cuya adquisición le otorgará el derecho a la
devolución del Impuesto General a las Ventas e Impuesto
de Promoción Municipal, durante la fase de exploración:

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 363-2006-EF/15 de fecha 15 de noviembre
de 2006, emitió opinión favorabie a la lista de bienes y
gico presentada por la empresa Alturas Minerals

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6” del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-ÉF y el artículo 10* del
Reglamento de Organización y Funciones del Ministerio

le 'a linas, aprobado por Decreto Supremo
Ne 025-2009-EM,

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de la resa Alturas Minerals S.A.
durante la fase de exploración, de acuerdo con el Anexo
Pure forma parte integrante de la presente Resolución

inisterial.

“Registrese, comuniquese y publiquese.

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DEL IMPUESTO GENERALA LAS
VENTAS E IMPUESTO DE PROMOCIÓN MUNICIPAL
ALTURAS MINERALS S.A

1. BIENES
s | sUBPARTIO OS
bevcii DESCRIPCIÓN

pr | 2506100000 ¡Ped

DE
[a [aisussoo [evomncin ent duce po que |
E +
[a Jresoonos | mcr mio net
ho [ottnono Calz con puna meta de groteccón |
5 |Be06I00000 | Casco sopresa
A
+ Losarons ra nu 15 aos oa ec |
AAA
9 [8207191000 | Treganos y coronas excepto de comet
A ] 1
[asma [tacon teca mg o con y zan o
[e [amaia Tour sagas y
13 |a207.158000 [ose E II
[re fizorananoo. [perio canicas
15 | 8207900000 | Les demás uses meant
| ¿li A |
16 | sas043 0000 | Los demas mácnas de sondeo pertracn atoroguradas
ios pa e mt o
ve [ousrazonco. | Proa mánager
119 | 6524290000 | Los der dicos para sstemas de lectura por ayas sar
20 | es25:105000 pe a eran
q RR.
a |
23 | sros200000 | Camiones automóvios para sondeo o perforación
Camaras especies para toga suban o seres examen, |
24 | 5005300000 | medico de opanos monos < para laboratores de medcna
O Eco |
35 |som100000
35 |sorrzocoro
yr | sor2100000
aa |souzacoo
a [sumo
30 20510000 | Teemeros
Pa
sere: |rzanane Ñ
ñi ]
3 |s0t52010:0 | pots |
Ue sosserioco. [Patones y ars e Toga, MS O

El Peano
Lora, jueves 7! de daria e 2006

de NORMAS LEGALES -

ER P—
mero
Se | 905 a0 1000 polo
y [sossmngo0o | Los demas ¡arenas excepto, ecos

Y | 015900000 | pares y accescros
Lon demás aparos respiatros y máscaras argas. excepto

CU POMAR E,
| Los demas estumentos y acaratos para medida 0 conto
de sensón, imensaad, reustencia 6 golencia, sin dspositvo
egatrador

ONE TT

ll SERVICIOS

a) Servicios de Operaciones de Exploración Minera:

Topográfios y geodésicos

- Geológicos y geotécnicos (Incuye petrográficos,
hidrológicos, resblución fotogramétrca, aéreas. mecánica de
rocas)

- Servicios geofisicos y geoquimicos (Incluye ensayes) |

Servicios de perforación diamantina y de circulación reversa (roto
percusiva)

| -— Semi aertopegráfcos e

Semicios de interpretación muliespectral de imágenes ya sean
sateitales o equipos aerotransportados

-  Ensayes de laboratorio (andísis de minerales, suelos, agua, etc)
b) Otros Servicios Vinculados a las Actividades de Exploración
Minera:

- Servicio de alojamiento y almentación del personal operato del Titular
del Proyecto.

| - Servico de asesoría, consuloria, estuds técnicos especiales y

| auditonas destinados a las acividades de exploración minera

| Serios de diseño. construcción, montaje industrial, eléctrico y
mecánico, armado y desarmado de maquinarias y equipo necesario para
les acbydades de la exploracion minera,

| - Semicios de inspección, mantenimiento y reparación de maquinaria y
quo utizado en las actividades de exploración mera

- Alquier o arrendamiento financiero de maquinaria, vehiculos y equpos

|__oscasarios para las actividades dé exploración.
Transpore de personal magunara, equipo, materiales y suministros
necesanos para las actividades de exploración y la construcción de
Campamentos.

¡Bancos mácicos y hosphalidos
¡Servicios relacionados con la protección ambienta!

- — Servicios de sistemas e informática.

-  Semcos de comunicaciones. incluye comunicación radial. telefonía

| salad

L— -

| Servicios de seguridad industrial y contramcendios.

Servicios de seguridad y vitancia de instalaciones y personal
| operateo.

JE | SO2O0DOCO | as máscaras de protección sn mecano ni elements Mtra

[ amore |
| Espectómeos, espectrulotmeos y espectigratos: que

rra

Declaran vacante el cargo de Prefevtó”
del departamento de Moquegua ad

RESOLUCIÓN SUPREMA
N? 489-2006-IN

Lima, 20 de diciembre de 2006
CONSIDERANDO:

Que, mediante Resolución Suprema N* 450-2006-
IN-1501, de fecha 30 de octubre de 2006, se designó al
señor Guido Victorio Badoino Acervo como Prefecto:del
departamento de Moquegua, cargo público considerado”
de confianza;

Que, el referido funcionario no ha presentado el
juramento respectivo en el plazo establecido por el
artículo 7* del Reglamento de Organización y Funciones
de Autoridades Políticas. aprobado mediante Decreto
Supremo N* 004-91-IN;

Que, de acuerdo a lo señalado en el citado artículo del
Reglamento de Organización y Funciones de Autoridades
Políticas, de no herria el juramento correspondiente,
el cargo de Prefecto será declarado vacante y nula: la-
resolución de su nombramiento; t

De conformidad con lo dispuesto en el Texto Único
Ordenado del Decreto Legislativo N” 370 - Ley del
Ministerio del Interior, aprol por Decreto Supremo
N? 003-2004-IN, la Ley N” 27594, Ley que regula la
participación del Poder Ejecutivo en el nombramiento y
designación de funcionarios públicos; y, t

stando a lo acordado e

SE RESUELVE

Artículo 1*.- Declarar vacante el cargo de Prefecto der
departamento de Moquegua >

Artículo 2”.- Declarar nula la Resolución Supremi
N* 450-2006-IN-1501, de fecha 30 de octubre de 2006. ,

Artículo 3*.- La presente Resolución Suprema será
refrendada por la Ministra del Interior

Registrese, comuníquese y publiquese

ALAN GARCÍA PÉREZ
Presidente Constitucional de la República

PILAR MAZZETTI SOLER
Ministra del Interior

8902-15

Designan Prefecto del departamento de
Moquegua >

RESOLUCIÓN SUPREMA
N? 490-2006-IN

Lima, 20 de diciembre de 2006
CONSIDERANDO:

Que, se encuentra vacante el cargo de Pretecto del
departamento de Moquegua, cargo publico considerado
de confianza;

Que, es necesario designar al funcionario que
desempeñe dicho cargo; -

De conformidad con lo dispuesto en el Texto Único
Ordenado del Decreto Legislativo N? 370 - Ley del
Ministerio del Interior, aprobado por Decreto Supremo
N? 003-2004-IN. la Ley N* 27594, Ley que regula la
participación del Poder Ejecutivo en el nombramiento y
designación de funcionarios públicos, y.

-stando a lo acordado:

SE RESUELVE.

Artículo 1”.- Designar al señor CESAR PERCY
GONZALES OPORTO como Prefecto del departamento
de Moquegua, cargo público considerado de confianza 7

MINISTERIO Di cu FRGIA Y MINAS
DPDM - DGM

pr
A

Números

ANEXO N' 111

Letras

ALTURAS MINERALS S.A.

ITEM NOMBRE DE CONCESION CODIGO UNICO HECTAREAS Ficha

Registral

1 DOÑA ESTHER 010211404 999.25 11036834

2 DONA MARY 010214204 999.19 [11036835

. HUILACOLLO 1 010019792 1000 20002246

4 HUILACOLLO 2 010019892 1000 20002245

A

5 MARTHA PRIMERA 010211504 598.29 11036833

6 MINNIE 15 010296204 690.37 11037993

7 RETO AL DESTINO N92 | 010214304 300.04 11035012
8 SANDRA D 010211304 989.26 11036836 |

*DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
AÑO DEL DEBER CIUDADANO*

MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sirvase usted extender en su registro de escrituras públicas una en la que conste la Adenda
del Contrato de Inversión en Exploración que celebran EL ESTADO, debidamente
representado por el Director General de Minería, Ing. Oscar Alfredo Rodríguez Muñoz,
identificado con Documento Nacional de Identidad N” 08767639, autorizado por el artículo 13”
del Reglamento de Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N* 082-
2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante
se denominará EL ESTADO; y, de la otra parte, ALTURAS MINERALS S.A. identificada con
R.U.C. N* 20508100206, con domicilio en Manuel de Falla N* 297, Piso 5, San Borja, Lima 41,
representada por el Dr. Luis Miguel Cardozo Goytizolo, identificado con Documento Nacional
de Identidad N” 08802891, según poder inscrito en la Partida N” 11629665 de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, en
adelante EL INVERSIONISTA, en los términos siguientes:

PRIMERO: En la fecha, EL ESTADO y EL INVERSIONISTA han celebrado una Adenda al
Contrato de Inversión en Exploración suscrito el 30 de enero de 2007, al amparo de lo
dispuesto en la Ley N” 27623 y su Reglamento aprobado por el Decreto Supremo N* 082-
2002-EF.

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la adenda
al contrato referido en la cláusula precedente, la misma que se insertará, conjuntamente con la
Resolución Ministerial N* 217-2007-MEM/DM, publicada en el Diario Oficial El Peruano con
fecha 10 de mayo de 2007, que designa al Ing. Oscar Alfredo Rodríguez Muñoz como Director
General de Minería y la Resolución Ministerial N* 477-2007-MEM/DM, publicada en el diario
antes mencionado con fecha 9 de octubre de 2007, que modifica la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del Impuesto General de las Ventas e
Impuesto de Promoción Municipal a favor de la empresa ALTURAS MINERALS S.A. durante
la fase de exploración, aprobada por Resolución Ministerial N* 602-2006-MEM/DM.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 11 de diciembre de 2007.

¡ESTADO PERUANO

Por: Glhovrz
í == EE,

ALTURAS MINERALS S.A.

“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DEL DEBER CIUDADANO"

MINISTERIO DE ENERGÍA Y MINAS

ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y ALTURAS MINERALS S.A.

Conste por el presente documento la Adenda al Contrato de Inversión en Exploración
que celebran el ESTADO PERUANO, debidamente representado por el Director General de
Minería, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con Documento Nacional de
Identidad N* 08767639, autorizado por el artículo 13” del Reglamento de la Ley N* 27623 y
modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con domicilio en Av. Las Artes
Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará EL ESTADO; y, de la otra
parte, la empresa ALTURAS MINERALS S.A. identificada con R.U.C. N* 20508100206, con
domicilio en Manuel de Falla N* 297, Piso 5, San Borja, Lima 41, representada por el Dr. Luis
Miguel Cardozo Goytizolo, identificado con Documento Nacional de Identidad N* 08802891,
según poder inscrito en la Partida N” 11629665 de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, en adelante EL
INVERSIONISTA, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

EL INVERSIONISTA, mediante escrito N” 1638537 de fecha 29 de septiembre de
2006, solicitó la aprobación de su programa de inversión para la suscripción del Contrato de
Inversión en Exploración al amparo de lo dispuesto por la Ley N” 27623 modificada por Ley N*
27662 y por su Reglamento aprobado por Decreto Supremo N” 082-2002-EF.

EL INVERSIONISTA y EL ESTADO suscribieron el Contrato de Inversión en
Exploración (en adelante EL CONTRATO) con fecha 30 de enero de 2007. En la Cláusula
Tercera del contrato precitado se señala que la inversión asciende a US$ 1'197,900.00 (Un
millón ciento noventa y siete mil novecientos y 00/100 dólares americanos) y se ejecutará en
un plazo de seis (6) meses que vence en junio de 2007.

EL INVERSIONISTA, mediante escrito N” 1700592, de fecha 27 de junio de 2007,
solicitó la modificación de su Programa de Inversión, ampliando el monto y plazo de ejecución
hasta diciembre de 2007; la modificación de la lista de concesiones mineras adicionando las
concesiones mineras: CONAICA 1, CONAICA 2, CONAICA 3, CONAICA 4, CONSUELITO 91,
CONSUELITO N* 1, CONSUELITO N” 2, CONSUELITO N* 26, CONSUELITO N” 89,
CONSUELITO N* 90 y CONSUELITO N” 99 al Anexo Ill de EL CONTRATO; asimismo, la
modificación de su lista de bienes y servicios aprobada por Resolución Ministerial N” 602-
2006-MEM/DM

Con fecha 4 de octubre de 2007, mediante Resolución Ministerial N* 477-2007-
MEM/DM, se modificó la lista de bienes y servicios cuya adquisición otorgará el derecho a la
devolución del Impuesto General de las Ventas e Impuesto de Promoción Municipal a favor de
la empresa ALTURAS MINERALS S.A. durante la fase de exploración, aprobada por
Resolución Ministerial N* 602-2006-MEM/DM.

Mediante Resolución N” 019-2007-EM-DGM/CONT, de fecha 31 de octubre de 2007,
basada en el Informe N* 808-2007-MEM-DGM/DPM y Resolución N”* 020-2007-MEM-
DGM/CONT, de fecha 3 de diciembre de 2007, se aprobó la modificación del Programa de
Inversión de EL INVERSIONISTA por la suma de US $ 2"096,000.00 (Dos millones noventa y
seis mil y 00/100 dólares americanos) para el periodo comprendido entre julio y diciembre de
2007, indicándose que se debe mantener los montos programados de enero a junio de 2007,
que ascienden a USS 1'197,900.00 (Un millón ciento noventa y siete mil novecientos y 00/100
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”.
'AÑO DEL DEBER CIUDADANO":

MINISTERIO DE ENERGÍA Y MINAS

dólares americanos). Cabe mencionar que dicha inversión se realizará en las concesiones
mineras indicadas en el Anexo !!l del Informe N” 808-2007-MEM-DGM/DPM

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el numeral 3.1
de la Cláusula Tercera y los Anexos !, Il y Il de EL CONTRATO suscrito con fecha 30 de
enero de 2007.

CLÁUSULA TERCERA: Modificación del numeral 3.1 de la Cláusula Tercera del
Contrato de Inversión en Exploración.

El numeral 3.1 de la Cláusula Tercera del Contrato de Inversión quedará redactado en
los siguientes términos: “Por medio del presente Contrato, EL INVERSIONISTA se
compromete a ejecutar el Programa de Inversión en Exploración aprobado en las concesiones
señaladas en la Cláusula 1.1., por un monto de US$ 3"293,900.00 (Tres millones doscientos
noventa y tres mil novecientos y 00/100 dólares americanos) en un plazo de doce (12) meses,
el mismo que vencerá en diciembre de 2007.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 602-2006-MEM/DM, modificada por la Resolución
Ministerial N* 477-2007-MEM/DM, publicada en el Diario Oficial El Peruano el 9 de octubre de
2007, la misma que como Anexo ll forma parte del presente contrato.”

CLÁUSULA CUARTA: Modificación del Anexo | de EL CONTRATO.

El Anexo | de EL CONTRATO se modifica en el sentido de considerar que las
inversiones que se realizarán de enero a diciembre de 2007, ascienden a US$ 3'293,900.00
(Tres millones doscientos noventa y tres mil novecientos y 00/100 dólares americanos), el
mismo que se adjunta,

CLÁUSULA QUINTA: Modificación del Anexo Il de EL CONTRATO.

El Anexo ll de EL CONTRATO se ha modificado por Resolución Ministerial N* 477-
2007-MEM/DM, de fecha 4 de octubre de 2007, la misma que fue publicada en el Diario Oficial
El Peruano con fecha 9 de octubre de 2007, el mismo que se adjunta.

CLÁUSULA SEXTA: Modificación del Anexo lIl de EL CONTRATO.

El Anexo lll de EL CONTRATO se modifica en el sentido de incorporar las
concesiones mineras: CONAICA 1, CONAICA 2, CONAICA 3, CONAICA 4, CONSUELITO 91,
CONSUELITO N* 1, CONSUELITO N* 2, CONSUELITO N” 26, CONSUELITO N” 89,
CONSUELITO N” 90 y CONSUELITO N” 99, siendo el nuevo Anexo lll el que se adjunta.

CLÁUSULA SÉPTIMA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 30 de enero de 2007 se mantienen vigentes.
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DEL DEBER CIUDADANO".

INISTERIO DE ENERGÍA Y MINAS

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, alos 11 días del mes de diciembre de 2007.

A EA Ia PONT Pp Tor
A j
[uoessr — [oorer
E mE uy ACUSE ESENSaNA SOPAS SOLE A
Ez 3 00 Or as a iaa]
D00 er Dow DOST [ess D00T D00T SEEN SSUDPEAUMODAPL 1
DOS 49 v00T 0057 [mor 0055 oUSLEdUEO Ed SAPUAIEIN 3p aLOdSUELL |
D00Sz ATT D07P OS/oIg ¡PUOSIOG Op SOdSUe)L 9
DS0EEr E 0 E) pxp e SOmMaJUOn JaImbIy “A
20 Or OREMEISON Á SOS900Y EJEA JOE) 3
05 a aeuoquiy sopms3 020 al

'seuoypny Á sejenads3 soIpnis3 9

090 9S

DSZ IET

Dz Por

(Buuap1e) LOpeJueWI ep sonÚues “8

DSZ PZE
000 022

Ly EE

'oJUSwEdUEe o/Á oJUaILefoy ap soPYues "y
"U9PRIO[dX3 *] P SOPPIN2UIA SOLAS SOMO “€

(41008 Z) PUNUEIeIC UOeJOpag ep SOLINAS

DOS Z

so0yesbodo |-oJey SOPIMAS “3

"eyes6odo] ap oras 'Q|

D0P ZE

D0y ze

(S0ansanpy) eonuImboso op SOPAS "9

"UOISIMJOdNS Á BLIONINSUOO BP SOMINAS “El

51583

'0J93k01] EI50/099 ap SODIAS “Y!

ESE

“RI0UIN UOIDRIO1dx3 eued seuo1oeJedo ep SoJ21n9S "7

'sordooso8Je]s3 0/Á sordoosozyy “|

Ja "seJe0sg "pepunbog sopezteo 9

'seooy ea Den sonouoneds3 “unnsu “8!

0008 0005 A EE
005 [
DOS Zr ZE

(soueouauy sesej9g uz)
L007 9/quAI9P e oJ498uS ap

:18'S HD 'UONeSaAEN SoJUauruIsu "y |

"uppeJoIdx3 ap sodinb3 Á saua1g "y

NOIOVYO1dX3 N3 SINOISY3ANI 30 'OOVIOIHIOOMW OLSINANSIHA A VAWHDONOYD

"Y'S SIVYININ SVIN TV

LN oxauy

ANEXO II

355108

PODER EJECUTIVO

NERGIA Y MIN/

Modifican lista de bienes y servicios
cuya adquisición otorgará derecho a la
devolución de impuestos a favor de la

la fase de exploración

RESOLUCIÓN MINISTERIAL
N? 477-2007-MEM/DM

Lima, 4 de octubre de 2007
VISTO:

El Informe N? 159-2007-MEM-DGM/DNM de la
Dirección General de Minería;

CONSIDERANDO:

Que, la empresa ALTURAS MINERALS S.A. mediante
escrito N* 1638537 solicitó la suscripción de un Contrato de
Inversión an Exploración, de conformidad con lo dispuesto
por la Ley N" 27623 modificada por Ley N' 27662 y por
su Reglamento aptobado por Decreto Supremo N? 082-
2002-EF;

Que, mediante Resolución Ministerial N* 602-2006-
MEM/DM, de fecha 15 de diciembre de 2006, se aprobó
la lista de bienes y servicios cuya adquisición otorgará
el derecho a, la devolución del Impuesto General a las
Ventas erImpuesto de Promoción Municipal a favor de la
empresa ALTURAS MINERALS S.A. durante la fase de

Que,
ante:

Economía y Finanzas;

Que, el Ministerio de Economía y Finanzas ha remitido
el Oficio N* 307-2007-EF/15.01, defecha 21' ptiembre
de 2007, indicando que no tiene observaciones peso
a los bienes y servicios planteados por la administrada,
adjunto al cual figura el Anexo que contiene la lista de
bienes y servicios, los cuales coinciden con los bienes
y servicios aprobados por el Decreto Supremo N* 150-
2002-EF,' adecuada al Arancel de Aduanas vigente
aprobado por Decreto Supremo N* 017-2007-EF de
acuerdo a lo Indicado por la Superitendencia Nacional de
Administración Tributaria mediante Oficio N” 230-2007-
'SUNAT-300000;

empresa Alturas Minerals S.A, durante |

NORMAS LEGALES

Enano
Lima, martes 9 de octutra de 2007

De conformidad con lo dispuesto por el inciso c)
del artículo 6% del Reglamento de la Ley N” 27623
modificada por la Ley N” 27662, aprobado por
Decreto Supremo N” 082-2002-EF y al artículo 9
del Reglamento de Organización y Funciones del
Ministerio de Energía y Minas, aprobado por Decreto
Supremo N? 031-2007-EM;

SE RESUELVE:

Artículo Único.- Modifíquese la lista de bienes
y servicios cuya adquisición otorgará .el derecho a la
devolución del Impuesto General a las Ventas e Impuesto
de Promoción Municipal a favor de la empresa ALTURAS
MINERALS S.A. durante la fase de exploración, aprobada
por Resolución Ministerial N* 602-2006-MEM/DM, la
que comprenderá los bienes y servicios que se indica
en el Anexo que forma parte integrante de la presente
resolución ministerial.

*. Reglstrese, comuníquese y publíquese

JUAN VALDIVIA: ROMERO

Ministro de Energía y Minas
a

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO A LA
DEVOLUCIÓN DEL IMPUESTO GENERAL A LAS VENTAS E IMPUESTO
DE PROMOCIÓN MUNICIPAL ALTURAS MINERALS S.A.

L BIENES
SUBPARTIDA
we laciO DESCRIPCIÓN

1 [2508.10.00.00 |BENTONITA
PREPARACIONES PARA FLUIDOS DE

2 S82ASO50O [ ERFORACIÓN DE POZOS (LODOS?
PROTECTORES ANTIRRUIDOS DE MATERIA

3 [392590.50.00 PLASTICA
[CALZADO CON PUNTERA METÁLICA DE

4 OOO e rECCIÓN

ls [6506.10.00.00 [CASCOS DE SEGURIDAD
BARRAS HUECAS PARA PERFORACIÓN, DE

SB [728800000 |ACEROSALEADOS O SIN ALEAR

7 [730422.00.00 [TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE

18 [7304:23.00.00_ [LOS DEMÁS TUBOS DE PERFORACIÓN |
'TRÉPANOS Y CORONAS CON PARTE OPERANTE

9 [e2o7.13.0.00 [DE CERMET

10 [8207.13.20.00 _ [BROCAS CON PARTE OPERANTE DE CERMET
'BARRENAS INTEGRALES CON PARTE OPERANTE

1 fe2o7.t3.000 E cERMEr e
LOS DEMÁS ÚTILES CON PARTE OPERANTE DE

12 [e207.1390.00 [cemmer

TRÉPANOS Y CORONAS EXCEPTO DE CERMET |
[BROCAS DIAMANTADAS EXCEPTO DE CERMET

LAS DEMÁS BROCAS EXCEPTO DE CERMET Y
[DIAMANTADAS

BARRENAS INTEGRALES.

LOS DEMÁS ÚTILES INTERCAMBIABLES DE
[PERFORACIÓN Y SONDEO.

LOS DEMÁS ÚTILES INTERCAMBIABLES

LAS DEMÁS, MÁQUINAS DE SONDEO O
PERFORACIÓN AUTOPROPULSADAS |

LAS DEMÁS, MÁQUINAS DE SONDEO Y
PERFORACIÓN EXCEPTO AUTOPROPULSADAS _ |

BALANCINES

LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO
lO PERFORACIÓN DE LAS SUBPARTIDAS 8430.41
U 8430.49

[ESTACIONES BASE

13. [8207.19.10.00
14 [8207.19.21.00

15 [8207.19.23.00
16_ [8207.19.30.00
17 [8207.19.80.00

18  [8207:90.00.00
119.* |8430.41.00.00

120. |8430.49.00.00

21 |8431.43.10.00

22 |8431.43.90.00

23 18517.61.00.00

Paro

Y NORMAS LEGALES

Lima, martes 9 de octubre de 2007
ye | SUBPARTIDA Í Soo de ro, “construcción, montaje Industial, eléctrico y mecánico,
NACIONAL. - DESCRIPCIÓN: ¿70 + Senado y Sosamao de magilaris y equpo receso ar las
[LOS DEMÁS APARATOS PARA LA RECEPCIÓN, piensa es
24. |8517.62:90.00 Y TRANSMISIÓN O REGENERACIÓN + Servicios de Inspección, mantenimiento y reparación de maquinaria y
IDE VOZ IMAGEN U OTROS DATOS. equipo ulizado en las actividades de exploración minera.
Cr OPORTES OPTICOS = Alquiler o arrendamiento financiero de maquinaria, vehiculos y equipos |
25 [8523.40.22.00 REPRODUCIR IMAGEN O Y SONIDO necesarios para las actividades de exploración.
- Transporte de personal, maquinaria, equipo, materiales y suministros!
[25 _[asz3402900 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS Teesantiós cua le eciviados e piclención y Decana lo
| ENSAMBLADAS CON PESO TOTAL a hosplal
2 [roto CON CARGA MAXMANFERIOR O IUALA 4397 o met
Y - Servicios de sistemas e informática.
28 18705.20.00.00 E be PRASONDED O Epa <- de comunicaciones, incluye comunicación radial. teletonia|
CÁMARAS ESPECIALES PARA FOTOGRAFÍA
29 l900630.00.0 [SUBMARINA O AÉREA, EXAMEN MÉDICO DE a EA cds,
As INTERNOS O PARA LABORATORIOS DE - Servicios de seguridad y vigilancia de instalaciones y personal operativo.
MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL - Servicios de seguros
30_19011:10.00.00_ [MICROSCOPIOS ESTEREOSCOPICOS - Servicios de rescate, auxillo
LOS DEMÁS MICROSCOPIOS PARA arrasa
31 [sott2000.00 [FOTOMICROGRAFÍA, CINEFOTOMICROGRAFIAO | |
MICROPROYECCIÓN |
MICROSCOPIOS, EXCEPTO LOS ÓPTICOS;
132 [9012.10.00.00 DIFRACTÓGRAFOS
Í INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN
8 [9014200000 | AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS) Designan integrante de delegación que
34. |9014.80.00.00 SIA AENTOS LAPACATOS DE participará en la Primera Reunión de
laica n la Comisión Binacional de Seguridad
Wai o Fronteriza Perú - Colombia
37 [9015202000 [TAQUÍMETROS RESOLUCIÓN MINISTERIAL
38 [9015:30.00.00 [NIVELES . N? 1204/RE
INSTRUMENTOS Y APARATOS DE
19015.40,10.00 ce ELÉCTRICOS: Lima, $ de octubre de 2007
| ] ELECTRÓNICOS 7
osa AFANES CONSIDERANDO:
(0. [orcos O | Que, es prioridad de la Política Exterior del Perú
reforzar las relaciones de orden político, económico y
| LOS DEMÁS INSTRUMENTOS Y APARATOS social con los países vecinos y de la región con los cuales
41 [901580:10.00 [ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE se mantienen estrechos vínculos y se comparten intereses
| . | FOTOGRAMETRÍA y objetivos comunes, como es el caso de la República de
u2 lo015:80.90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS Colombia;
| EXCEPTO ELÉCTRICOS O ELECTRÓNICOS Que, en este marco, los Ministros de Relaciones
43 [9015:90.00.00 [PARTES Y ACCESORIOS Exteriores y de Defensa del Perú y de Colombia
HT DEMÁS APARATOS RESPIRATORIOS. sul leron, el le agosto de , Una Declaración
| OS E Conjunta con ocasión de la Primera Reunión del
¡EXCEPTO LAS
4 [902000000 [DE PROTECCIÓN SN MECANISMO NI ELEMENTO | | Mecanismo de Consulta y Coordinación Política;
P FILTRANTE AMOVIBLE a Que, en la mencionada Declaración Conjunta, se
E  ESPECTROFOTÓMETROS Y | | aprobóla creación de la Comisión Binacional de Seguridad
145 (eras ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES Fronteriza (COMBIFRON);
| [ÓPTICAS (UY. VISIBLES, IR) oa la Primera Reunión dela Comisión Binacional de
wridad Fronteriza Perú-Colombia, se cabo
LOS DEMÁS INSTRUMENTOS YAPARATOS PARA. | | |a ciudad de Leticia, República de Colombia, del 10 al 13
¡e [Woo .O POTENCIA, SIN DISPOSITIVO de octubre de 2007; ,
REGISI y Que, el traslado aéreo del funcionario diplomático
representante de Cancilleria a la ciudad de Leticia, se
IL SERVICIOS efectuará en aeronave militar, motivo por el cual no irrogará
— gastos por concepto de pasajes al Pliego Presupuestal
1 Serdcios de Operaciones de Exploración Minea: del Ministerio de Relaciones Exteriores;
| —Toográficos y geodésicos. Teniendo en cuenta los Memoranda (DGS)N*0486/2007
“ Seológicos y geciécaicos (incluye petográlicos, mineragráficos | | y 0526/2007, de 17 de setiembre y de 3 de octubre de
Prisa restlción fologramétrica, fotografías páreas, mecánica del | 2007, respectivamente, de la Dirección General para
. 4 | Asuntos de Seguridad y Defensa, y estando a lo instruido
- Servicios geofísicos y peoqulmicos (incluye ensayos) en la Hoja de Trámite (GAC) N* 5071, de 19 de setiembre
“Servicios de pertoración damantina y de circulación reversa (rolo| | de 2007, del Gabinete de Coordinación del Viceministro
percusiva). Secretario General de Relaciones Exteriores; *
- Servicios aerolopográlficos, De conformidad con la Cuarta Disposición
- Servicios de ntopretación mulllespecira de imágenes ya scan saleialos| | Complementaria de la Ley N? 28091, Ley del Servicio
9 equipos aerotransporiados. | Diplomáticodela República; elartículo 190*del Reglamento
- Ensayos de laborar (anális de minerales, suelos, aqua, el). | de la Ley del Servicio Diplomático de la República,
b)_Otros Servicios Vinculados a las Actividades de Exploración Minera: | probado mediante Decreto Supremo N* 130-2003-RE;
en concordancia con el afticulo 83 del Reglamento de

- Servico de alojamiento y alimentación del pergonal operativo del Titular
| delProyecto.

+ Servicio de asesoria, consultoria, estudios lácnicos especiales y auditorias
destinados a las actividades de exploración minera.

la Ley de Bases de la Carrera Administrativa, aprobado
por el Decreto Supremo N* 005-90-PCM:; el inciso m) del
artículo 5% del Decreto Ley N* 26112, Ley Orgánica del

ANEXO N? III

ALTURAS MINERALS S.A.
CONCESIONES MINERAS
ITEM NOMBRE DE CONCESION | CODIGO UNICO HECTAREAS
1 CONAICA 1 010206304 700
Fl CONAICA 2 010206404 1000
3 CONAICA 3 010206504 300
4 CONAICA 4 010024206 700
5 CONSUELITO 91 010169202 848.25
6 CONSUELITO NO 1 14003368X01 1000
7 CONSUELITO NO 2 -[14003369X01 1000
8 CONSUELITO NO 26 14003393X01 1000
9 CONSUELITO N? 89 14003760X01 850
10 CONSUELITO NO 90 14001162X01 850
11 CONSUELITO NO 99 14003807X01 1000
12 DOÑA ESTHER 010211404 999.25
13 DOÑA MARY 010214204 999.19
14 HUILACOLLO 1 010019792 1000
15 HUILACOLLO 2 010019892 1000
16 MARTHA PRIMERA 010211504 598.29
17 MINNIE 15 010296204 690.37
18 RETO AL DESTINO N9 2 010214304 300.04
19 SANDRA D 010211304 989.26

